Citation Nr: 1533877	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-39 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hiatal hernia, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The appeal was remanded by the Board for additional development in June 2011, May 2013, May 2014, and November 2014. It is once again before the Board for appellate review.

The original issue on appeal was entitlement to service connection for gastroesophageal reflux disease (GERD), hiatal hernia, Barrett's esophagus, and irritable bowel syndrome (IBS), to include as secondary to PTSD. Prior to re-certification of the appeal to the Board, a May 2015 rating decision granted entitlement to service connection for IBS with GERD and Barrett's esophagus.  Thus, the issue of entitlement to service connection for hiatal hernia is the only issue remaining before the Board.

In March 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ), sitting at the RO. In a March 2013 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing in 2011 was no longer employed by the Board and asked if he wished to have another hearing before another VLJ. See 38 C.F.R. § 20.707 (2014). The Veteran did not respond, and, as explained in the letter, the Board will assume that he does not wish to have another hearing and will proceed with the adjudication of his appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

Hiatal hernia did not have its onset in service and is not shown to be a result of service or caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hiatal hernia have not been met. 38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in in June 2011, May 2013, May 2014, and November 2014. The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998). The purpose of each of these remands was to schedule a VA examination and/or obtain a VA etiological opinion.  Subsequent to each remand, a VA examination was performed and the opinion obtained. Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran was provided with a VCAA notification letter November 2007 that advised him of the evidence necessary to substantiate service connection, of his and VA's obligations in providing such evidence for consideration, and of the requirements to substantiate effective dates and disability ratings in general. Therefore, the Veteran was provided with all necessary VCAA notice prior to adjudication of the claim.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The Veteran's service treatment records, VA treatment records, and the reports of May 2012, November 2013, July 2014, September 2014, and January 2015 VA examinations were reviewed by both the AOJ and the Board. The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examination and opinion, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Only the January 2015 VA examiner addressed the Veteran's hiatal hernia apart from his IBS, GERD, and Barrett's esophagus.  Thus, the previous examinations are inadequate as to this issue. The January 2015 VA examiner's report reflects extensive review of the claims file and medical literature and offers an opinion supported by a rationale based on all the evidence of record. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2011 Board hearing, the VLJ identified the issue to be discussed. However, the Veteran's testimony focused entirely on his claim of entitlement to service connection for PTSD. Even so, the Veteran has not suggested any deficiency in the conduct of the hearing and explicitly declined another hearing when it was offered. The appeal has been remanded four times in an effort to develop the evidence in this case. The Veteran's representative has twice submitted arguments in support of the appeal. Therefore, the Board finds that the conduct of the March 2011 hearing was not consistent with Bryant with respect to the issue of entitlement to service connection for hiatal hernia, but that any deficiency has been rendered harmless.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1131. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

A September 2003 EGD at a VA facility revealed the presence of a hiatal hernia without obstruction. However, the competent medical evidence does not reveal that the Veteran's hiatal hernia is a result of service or service-connected disability.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis associated with hiatal hernia. A July 1954 enlistment examination for the Navy Reserve reflected no subjective complaints or objective findings related to the gastrointestinal system. An examination for entrance into active duty dated in May 1957 shows a history of intestinal trouble as a result of the Veteran having had part of his small bowel removed following an appendectomy in April 1956.  There is, however, no other reference to the gastrointestinal symptoms in service, to include at the Veteran's May 1959 separation examination. Service connection is in effect for PTSD, IBS with GERD and Barrett's esophagus and erectile dysfunction.

The Veteran underwent multiple VA gastrointestinal and psychiatric examinations in connection with this appeal, and a number of opinions were obtained. However, only the January 2015 VA examiner specifically addressed the Veteran's hiatal hernia apart from his IBS, GERD, and Barrett's esophagus. The January 2015 examiner determined that the Veteran's IBS with GERD and Barrett's esophagus were related to his service-connected PTSD. However, the examiner found that the hiatal hernia was not a result of the Veteran's military service or service-connected disability. 

The examiner documented a thorough review of the Veteran's service treatment records, noting that other than the appendectomy noted at his May 1957 examination, he left service without a history of gastrointestinal disabilities or abnormal findings related to the gastrointestinal track or any subjective complaints. Citing medical literature, the examiner described the mechanism by which gastrointestinal symptoms related to GERD and IBS may be associated with acquired psychiatric disorders. However, the examiner also cited literature that described a hiatal hernia as an anatomical defect due to changes in the esophagogastric junction and its associated musculature and ligaments as a result of repeated gastric distention. The examiner then indicated that a hiatal hernia increases the probability of GERD, not the other way around. Thus, while the Veteran's symptoms of IBS with GERD and Barrett's esophagus were found to be caused or aggravated by the Veteran's PTSD, there was no support for a finding that the PTSD played a role in the development of the hiatal hernia     

The Veteran has not offered any contradictory competent evidence in support of this claim. In a November 2013 submission, the Veteran's representative submitted the only specific argument in support of the claim, indicating that the hiatal hernia is part of his IBS. However, the competent evidence does not demonstrate that IBS plays a role in the anatomical changes that result in a hiatal hernia. The Veteran is competent to offer evidence of symptoms and disabilities he can observe; however, he is not competent to determine the etiology of a complex disability, to include an internal anatomical defect. See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007). Moreover, as discussed, the symptoms associated with a hiatal hernia are the symptoms of GERD, for which the Veteran is service-connected.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hiatal hernia. Therefore, his claim must be denied.


ORDER

Entitlement to service connection for hiatal hernia is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs 


